PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/555,880
Filing Date: 5 Sep 2017
Appellant(s): FU et al.


__________________
Robert Y. Raheja
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 4, 2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (US 2018/0007686 A1).
	Regarding claims 1 and 5, Lyu teaches a method performed by a terminal (fig. 3)  in a wireless communication system, the method comprising: receiving, from a base station, a control message configuring physical uplink control channel (PUCCH) resource sets including a first PUCCH resource set and a second PUCCH resource set (figs. 1, 2, ¶ [0007], at least two PUCCH resources are configured for one downlink carrier group, ¶ [0305], ¶ [0306], two PUCCH resources configured by the network device for each downlink carrier group of the UE, a capacity of each PUCCH resource may be greater than or equal to a specific capacity.  The specific capacity may be, for example, 11 bits, or certainly, may be another value, ¶ [0308]-¶ [0311], ¶ [0320], ¶ [0329], ¶ [0333] Regardless of how the PUCCH resource is determined, a best manner is that the PUCCH resource is determined according to stipulation in a standard or 
is determined by means of negotiation between the base station and the UE in 
advance.); receiving, from the base station, downlink control information (DCI) including information for identifying PUCCH resource (¶ [0305], ¶ [0306], ¶ [0333]); generating Uplink Control Information (UCI); identifying PUCCH resource set among the first PUCCH resource set and the second PUCCH resource set based on a number of bits of the UCI (¶ [0351], determining, according to a quantity of bits of the to-be-reported CSI, that the format of the PUCCH resource, ¶ [0352]-¶ [0356]), wherein the first PUCCH resource set is identified in case that the number of bits of the UCI is more than a value (¶ [0355], if the quantity of bits is greater than a third quantity, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 3; otherwise, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 2. ¶ [0356], the third quantity is 11.  A capacity of the PUCCH resource corresponding to the PUCCH format 2 is 11 bits, a capacity of the PUCCH resource corresponding to the PUCCH format 3 is 22 bits, and one piece of CSI generally occupies 11 bits.  Therefore, if the total quantity of bits corresponding to the to-be-reported CSI is greater than 11, the PUCCH resource corresponding to the PUCCH format 2 apparently cannot be used for transmitting all of the to-be-reported CSI.  Therefore, in this case, the PUCCH resource corresponding to the PUCCH format 3 may be selected for transmitting the to-be-reported CSI, to ensure, as far as possible, that all of the CSI that needs to be reported in one uplink subframe can be transmitted, ¶ [0359]-¶ [0361]), and the ¶ [0355], if the quantity of bits is greater than a third quantity, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 3; otherwise, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 2. ¶ [0356], Alternatively, if the total quantity of bits corresponding to the to-be-reported CSI is less than or equal to 11, the PUCCH resource corresponding to the PUCCH format 2 can be used for transmitting all of the to-be-reported CSI, ¶ [0359]-¶ [0371]);
identifying a PUCCH resource for the UCI based on the information, the PUCCH resource being identified among the identified PUCCH resource set  and
transmitting, to the base station, the UCI on the PUCCH resource based on  a PUCCH format corresponding to the PUCCH resource (¶ [0374]-¶ [0376] ).
 	Lyu does not explicitly teach the control message including a value associated with a maximum number of UCI bits for the first PUCCH resource set.
However, Lyu teaches PUCCH resource set is determined based on the resource capacity/maximum number of UCI bits for the first PUCCH resource set ( ¶ [0366]-¶ [0371], A capacity of the PUCCH resource corresponding to the PUCCH format 2 is 11 bits, a capacity of the PUCCH resource corresponding to the PUCCH format 3 is 22 bits, a capacity of the PUCCH resource corresponding to the PUCCH format 4 is 128 bits or even up to 320 bits, and one piece of CSI generally occupies 11 bits.  Therefore, if the total quantity of bits corresponding to the to-be-reported CSI is less than or equal to 11, the PUCCH resource corresponding to the PUCCH format 2 can be used for transmitting the to-be-reported CSI, If the total quantity of bits corresponding to to-be-reported CSI is greater than 11 and is less than or equal to 22, the PUCCH resource corresponding to the PUCCH format 3 can be used for transmitting to-be-reported CSI, without wasting another larger-capacity PUCCH resource.  This saves network resources.  If the total quantity of bits corresponding to the to-be-reported CSI is greater than 22, neither the PUCCH resource corresponding to the PUCCH format 2 nor the PUCCH resource corresponding to the PUCCH format 3 apparently can be used for transmitting all of the to-be-reported CSI.  Therefore, in this case, the PUCCH resource corresponding to the PUCCH format 4 may be selected for transmitting the to-be-reported CSI, to ensure, as far as possible, that all of the CSI that needs to be reported in one uplink subframe can be transmitted, ¶ [0379], determining the first PUCCH resource from the at least one PUCCH resource according to received information sent by the network device; -¶ [0381]-¶ [0383]). Lyu further teaches a best manner is that the PUCCH resource is determined according to stipulation in a standard or is determined by means of negotiation between the base station and the UE in advance (¶ [0333]). The format of the PUCCH resource corresponding to the to-be-reported UCI may be determined according to a value of a specific parameter corresponding to the to-be-reported UCI. A correspondence between the value and a format of a PUCCH resource may be pre-stored in the UE (¶ [0319]-¶ [0321]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in the control message, a value associated with a capacity/maximum number of UCI bits for the first PUCCH resource set as each resource/format has an associated/different capacity and the PUCCH resource is determined by means of negotiating between the base station and the UE in advance in the system to Lyu to avoid any discrepancies.
Regarding claims 9 and 13, Lyu teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a control message configuring physical uplink control channel (PUCCH) resource sets including a first PUCCH resource set and a second PUCCH resource set (figs. 1, 2, ¶ [0007], at least two PUCCH resources are configured for one downlink carrier group, ¶ [0305], ¶ [0306], two PUCCH resources configured by the network device for each downlink carrier group of the UE, a capacity of each PUCCH resource may be greater than or equal to a specific capacity.  The specific capacity may be, for example, 11 bits, or certainly, may be another value, ¶ [0308]-¶ [0311], ¶ [0320], ¶ [0329], ¶ [0333] Regardless of how the PUCCH resource is determined, a best manner is that the PUCCH resource is determined according to stipulation in a standard or is determined by means of negotiation between the base station and the UE in advance.);  transmitting, to the terminal, downlink control information (DCI) including information for identifying a PUCCH) resource (¶ [0305], ¶ [0306], ¶ [0333]); and receiving, from the terminal, uplink control information (UCI), wherein a PUCCH resource set among the first PUCCH resource set and the second PUCCH resource set is identified based on a number of bits of the UCI (¶ [0351], determining, according to a quantity of bits of the to-be-reported CSI, that the format of the PUCCH resource, ¶ [0352]-¶ [0356]),wherein the first PUCCH resource set is identified in case that the number of bits of the UCI is more than a value(¶ [0355], if the quantity of bits is greater than a third quantity, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 3; otherwise, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 2. ¶ [0356], the third quantity is 11.  A capacity of the PUCCH resource corresponding to the PUCCH format 2 is 11 bits, a capacity of the PUCCH resource corresponding to the PUCCH format 3 is 22 bits, and one piece of CSI generally occupies 11 bits.  Therefore, if the total quantity of bits corresponding to the to-be-reported CSI is greater than 11, the PUCCH resource corresponding to the PUCCH format 2 apparently cannot be used for transmitting all of the to-be-reported CSI.  Therefore, in this case, the PUCCH resource corresponding to the PUCCH format 3 may be selected for transmitting the to-be-reported CSI, to ensure, as far as possible, that all of the CSI that needs to be reported in one uplink subframe can be transmitted, ¶ [0359]-¶ [0361]), and the second PUCCH resource set is identified in case that the number of bits of the UCI equals to or less than the value (¶ [0355], if the quantity of bits is greater than a third quantity, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 3; otherwise, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 2. ¶ [0356], Alternatively, if the total quantity of bits corresponding to the to-be-reported CSI is less than or equal to 11, the PUCCH resource corresponding to the PUCCH format 2 can be used for transmitting all of the to-be-reported CSI, ¶ [0359]-¶ [0371]); wherein a PUCCH resource for the UCI are identified based on the information, the PUCCH resource being identified among the identified PUCCH resource set and wherein the UCI is received on the PUCCH resource based on a PUCCH format corresponding to the PUCCH resource (¶ [0374]-¶ [0376]).
	Lyu does not explicitly teach the control message including a value associated with a maximum number of UCI bits for the first PUCCH resource set.
¶ [0366]-¶ [0371], A capacity of the PUCCH resource corresponding to the PUCCH format 2 is 11 bits, a capacity of the PUCCH resource corresponding to the PUCCH format 3 is 22 bits, a capacity of the PUCCH resource corresponding to the PUCCH format 4 is 128 bits or even up to 320 bits, and one piece of CSI generally occupies 11 bits.  Therefore, if the total quantity of bits corresponding to the to-be-reported CSI is less than or equal to 11, the PUCCH resource corresponding to the PUCCH format 2 can be used for transmitting the to-be-reported CSI, If the total quantity of bits corresponding to to-be-reported CSI is greater than 11 and is less than or equal to 22, the PUCCH resource corresponding to the PUCCH format 3 can be used for transmitting to-be-reported CSI, without wasting another larger-capacity PUCCH resource.  This saves network resources.  If the total quantity of bits corresponding to the to-be-reported CSI is greater than 22, neither the PUCCH resource corresponding to the PUCCH format 2 nor the PUCCH resource corresponding to the PUCCH format 3 apparently can be used for transmitting all of the to-be-reported CSI.  Therefore, in this case, the PUCCH resource corresponding to the PUCCH format 4 may be selected for transmitting the to-be-reported CSI, to ensure, as far as possible, that all of the CSI that needs to be reported in one uplink subframe can be transmitted, ¶ [0379], determining the first PUCCH resource from the at least one PUCCH resource according to received information sent by the network device; -¶ [0381]-¶ [0383]). Lyu further teaches a best manner is that the PUCCH resource is determined according to stipulation in a standard or is determined by means of negotiation between the base station and the UE in advance (¶ [0333]). The format of ¶ [0319]-¶ [0321]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in the control message, a value associated with a capacity/maximum number of UCI bits for the first PUCCH resource set as each resource/format has an associated/different capacity and the PUCCH resource is determined by means of negotiating between the base station and the UE in advance in the system to Lyu to avoid any discrepancies.

	Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of Aiba et al. (US 2013/0034073 A1, hereinafter “Aiba”)
	Regarding claims 3, 7, 11, and 15, Lyu teaches the method of claim 1.
Lyu does not explicitly tach wherein the DCI schedules a physical downlink shared channel (PDSCH) transmission, and wherein the UCI includes a hybrid automatic repeat-request acknowledgement (HARQ-ACK) for the PDSCH transmission and at least one of channel state information (CSI) or a scheduling request (SR).
However, it is well known in the art that the DCI schedules a physical downlink shared channel (PDSCH) transmission, and wherein the UCI includes a hybrid automatic repeat-request acknowledgement (HARQ-ACK) for the fig. 3, ¶ [0081], ¶ [0083] of Aiba.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use DCI to schedule a PDSCH transmission and to include HARQ-ACK, CSI and/or SR in the UCI in the system of Lyu to improve industrial applicability. 


(2) Response to Argument
	In section A on pages 5-7 of Appeal Brief regarding claim 1, Appellant argues Lyu does not explicitly teach the terminal receiving a value (associated with the maximum number of UCI bits for a first PUCCH resource set) through a control message when the first PUCCH resource set and second PUCCH resource set are configured through the control message. 
Appellant argues in the claimed invention, the number of bits of UCI generated by a terminal is compared to a reference value configured by a control message. On the other hand, LYU discloses an operation of selecting a particular PUCCH format according to whether the number of generated CSI bits exceeds such a fixed value as 11 or 22. In order for PUCCH resources to be configured and used efficiently, such a reference value should be adjusted. However, LYU merely discloses selecting a PUCCH resource based on a criterion configured by a terminal. Therefore, LYU cannot perform an efficient operation in a situation where the number of UCI bits is larger or smaller than usual.

Examiner respectfully disagrees and submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case: the claim merely requires a value associated with a maximum number of uplink control information (UCI) bits for the first PUCCH resource set, and the terminal using the value as a reference for comparison with the number of UCI bits to identify/select a PUCCH resource set from the first and second PUCCH resource set. The value being adjustable, as argued above, is not a claim requirement. The claims do not preclude examiner’s interpretation of a specific capacity (even a fixed value (such as 11 or 22 bits)) associated with first PUCCH resource set as a reference for comparison with the number of UCI bits to identify/select the first or second PUCCH resource set. However, Lyu explicitly teaches the specific capacity can be 11 or another value (¶ [0306]).
 	Further, as in MPEP 2141, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim 
	
In this case: Lyu teaches a terminal receives, from a base station, a control message configuring PUCCH resource sets including a first PUCCH resource set and a second PUCCH resource set, where each PUCCH resource set is associated with a specific value/capacity/maximum number of bits (figs. 1, 2, ¶ [0007], ¶ [0306], a capacity of each PUCCH resource may be greater than or equal to a specific capacity.  The specific capacity may be, for example, 11 bits, or certainly, may be another value, ¶ [0366], ¶ [0370], the at least two PUCCH resource include the PUCCH resource corresponding to the PUCCH format 2 with an 11-bit capacity, PUCCH resource corresponding to the PUCCH format 3 with a 22-bit capacity and the PUCCH resource corresponding to the PUCCH format 4 with a 128-bit or even up to 320-bit capacity. And one piece of CSI generally occupies 11 bits. ¶ [0308]-¶ [0311], ¶ [0320], ¶ [0329], ¶ [0331], ¶ [0333]). The terminal identifies PUCCH resource from the first PUCCH resource set and the second PUCCH resource set by comparing a number of bits of ¶ [0351], determining, according to a quantity of bits of the to-be-reported CSI/UCI, that the format of the PUCCH resource, ¶ [0352]-¶ [0356]), where the first PUCCH resource set is identified in case that the number of bits of the UCI is more than the value/capacity and the second PUCCH resource set is identified in case that the number of bits of the UCI equals to or less than the value/capacity (¶ [0355], ¶ [0356], ¶ [0359]-¶ [0371], where if the quantity of bits of the to-be-reported CSI is greater than a third quantity (11 bits), determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 3 and the PUCCH resource corresponding to the PUCCH format 3 can be used for transmitting to-be-reported CSI; otherwise, determining that the format of the PUCCH resource corresponding to the to-be-reported CSI is the PUCCH format 2).
 	
 	Paragraphs cited by the Appellant for support for the claimed invention [e.g. ¶ [212] of the instant application] state: 
[212] If the UE is only configured with transmission of one periodic CSI in the subframe n, the UE uses a PUCCH format 3 resource or new PUCCH format X resource for transmission of HARQ-ACK/SR information to transmit HARQ-ACK/SR and periodic CSI information. When the number of UCI bits of all serving cells to be transmitted in the subframe n is smaller than or equal to a positive integer M (M is configured by higher layer signaling, or is preset by a protocol, e.g., M=22) bits, the UE uses the PUCCH format 3 to transmit the UCI bits, and an ARI in a (an) (e)PDCCH for PDSCH scheduling indicates a corresponding resource from a set of PUCCH format 3 resources configured for the UE by higher layer signaling. When the number of the UCI bits of all the serving cells to be transmitted in an uplink subframe is larger than M (M is configured by higher layer signaling, or is preset by a protocol, e.g., M is equal to 22) bits, then the UE uses the PUCCH format X to transmit the UCI bits, and an ARI in a(an) (e)PDCCH for PDSCH scheduling indicates a corresponding resource of a set of PUCCH format X resources configured for the UE by higher layer signaling. When the largest number of bits that can be transmitted by the PUCCH resource indicated by the ARI is larger than the total number of the UCI bits, the UE uses the PUCCH resource to transmit UCI; or otherwise, the UE drops all periodic CSI information or a part of periodic CSI 

Lyu, similar to paragraphs cited by the Appellant, teaches the terminal identifies the PUCCH resource set by comparing the number of UCI bits to a specific capacity (a value) associated with the first PUCCH resource set (¶ [0356], [0366]-¶ [0371], A capacity of the PUCCH resource corresponding to the PUCCH format 2, the PUCCH format 3, and the PUCCH format 4 is 11 bits, 22 bits, and 128 bits or even up to 320 bits, respectively. If the total quantity of bits corresponding to the to-be-reported CSI is less than or equal to 11, the PUCCH resource corresponding to the PUCCH format 2 can be used for transmitting the to-be-reported CSI. If the total quantity of bits corresponding to to-be-reported CSI is greater than 11 and is less than or equal to 22, the PUCCH resource corresponding to the PUCCH format 3 can be used for transmitting to-be-reported CSI, without wasting another larger-capacity PUCCH resource.  ¶ [0379], ¶ [0381]-¶ [0383) based on either explicitly received information, from the BS, instructing the UE to specifically determine which PUCCH resource is used as the first PUCCH resource or according to stipulation in a protocol or standard/ pre-stored correspondence between a value of a specific parameter corresponding to the to-be-reported UCI and a format of a PUCCH resource (¶ [0331], a base station may send information to the UE, to instruct the UE to specifically determine which PUCCH resource is used as the first PUCCH resource, or the UE may determine the first PUCCH resource according to stipulation in a protocol or a standard. ¶ [0319]-¶ [0321], ¶ [0366], ¶ [0379], determining the first PUCCH resource from the at least one PUCCH resource according to received information sent by the network device).

However, Lyu explicitly teaches a base station may send information to the UE, to instruct the UE, to specifically determine which PUCCH resource is used as the first PUCCH resource and the terminal identifies/selects the first or second PUCCH resource set based on the information received from the base station (¶ [0331], ¶ [0319]-¶ [0321], ¶ [0379], determining the first PUCCH resource from the at least one PUCCH resource according to received information sent by the network device), where the first PUCCH resource set is selected when number of bits of to-be-reported UCI is more than the value/capacity associated with the first PUCCH resource set and the second PUCCH resource set is selected when the number of bits of the to-be-reported UCI is equal or less than the value/capacity (¶ [0366]-¶ [0371]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include, in the control message, a value associated with a capacity/maximum number of UCI bits for the first PUCCH resource set (i.e., BS to include, in the control message, the information/the value to instruct the UE to specifically determine which PUCCH resource to use as the first PUCCH resource) as each resource/format has an associated/different capacity in the system to Lyu to avoid any discrepancies.  Therefore, the obviousness rejections based on the cited disclosure of Lyu should be properly maintained by the Board. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MANDISH K RANDHAWA/Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477  
                                                                                                                                                                                                             /AYAZ R SHEIKH/       Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.